WR-83,402-01
                                                                   COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                   Transmitted 6/4/2015 5:45:18 PM
                                                                     Accepted 6/8/2015 8:15:25 AM
                                                                                    ABEL ACOSTA
                               No.                                                          CLERK


                 IN THE COURT OF CRIMINAL APPEALS     RECEIVED
                                               COURT OF CRIMINAL APPEALS
                                                                       6/8/2015
                                                                  ABEL ACOSTA, CLERK



                                     In Re

         Noe Adame and Gilbert M. Zamora,

                            Relators, et al.
                  MOTION FOR LEAVE TO FILE
               PETITION FOR WRIT OF MANDAMUS

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

      NOW COMES Noe Adame and Gilbert M. Zamora, et al., Relators in this case,

by and through their petitioners, Keith S. Hampton and Walter M. ‘Skip” Reaves, and

pursuant to Rule 72.1 of the Texas Rules of Appellate Procedure, moves for leave to

file this Petition for Writ of Mandamus.

      WHEREFORE, PREMISES CONSIDERED, Relator prays that his Motion for

Leave to File Petition for Writ of Mandamus, his be in all things GRANTED.

                                      Respectfully submitted,
                                       KEITH S. HAMPTON
                                       State Bar No. 08873230
                                       1103 Nueces Street
                                       Austin, Texas 78701
                                       (512) 476-8484 (o)
                                       (512) 477-3580 (f)
                                       (512) 762-6170 (c)
                                       keithshampton@gmail.com

                                       WALTER M. ‘SKIP’ REAVES JR.
                                       100 N. 6th St., Suite 802
                                       Waco, Texas 76701
                                       254-296-0020 (o)
                                       877-726-4411 (f)
                                       walterreaves@att.net
                                       State Bar No. 16644200

                                       PETITIONERS FOR RELATORS




CERTIFICATE OF SERVICE: By my signature above, I hereby certify that a true

and correct copy of the above and foregoing, Motion for Leave to File Petition for

Writ of Mandamus, has been delivered to the following parties and interested persons:

electronically to presidingjudge3@wilco.org, and personally to John Lewis on this

day, June 4, 2015.